                   Case 20-50534-KBO             Doc 34        Filed 07/23/20        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                           )
    In re:                                                 )    Chapter 11
                                                           )
    Zohar III, Corp., et al., 1
                             0F                            )    Case No. 18-10512 (KBO)
                                                           )
                             Debtors.                      )    (Jointly Administered)
                                                           )
                                                           )
    ZOHAR CDO 2003-1, LIMITED; ZOHAR                       )
    II 2005-1, LIMITED; and ZOHAR III,                     )
    LIMITED,                                               )    Adv. Proc. No. 20-50534 (KBO)
                        Plaintiffs,                        )
                                                           )    Related to Docket No. 21
                    v.                                     )
                                                           )
    PATRIARCH PARTNERS, LLC;                               )
    PATRIARCH PARTNERS VIII, LLC;                          )
    PATRIARCH PARTNERS XIV, LLC;                           )
    PATRIARCH PARTNERS XV, LLC;                            )
    PHOENIX VIII, LLC; OCTALUNA LLC;                       )
    OCTALUNA II LLC; OCTALUNA III                          )
    LLC; ARK II CLO 2001-1, LLC; ARK                       )
    INVESTMENT PARTNERS II, LP; ARK                        )
    ANGELS VII, LLC; PATRIARCH                             )
    PARTNERS MANAGEMENT GROUP,                             )
    LLC; PATRIARCH PARTNERS AGENCY                         )
    SERVICES, LLC; and LYNN TILTON,                        )
                                                           )
                             Defendants.                   )
                                                           )

              ORDER REGARDING DEFENDANTS’ MOTION TO EXTEND TIME
               TO ANSWER OR OTHERWISE RESPOND TO THE COMPLAINT




1
  The Debtors, and, where applicable, the last four digits of each of their respective taxpayer identification numbers,
are as follows: Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III,
Limited (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3
Times Square, c/o FTI Consulting, Inc., New York, NY 10036.
                   Case 20-50534-KBO              Doc 34            Filed 07/23/20   Page 2 of 2




           Upon consideration of the Defendants’ Motion to Extend Time to Answer or Otherwise

Respond to the Complaint [D.I. 21] (the “Motion”) 2 and the objection filed thereto by the Plaintiffs
                                                               1F




[D.I. 27]; and after determining that oral argument is unnecessary as the Court’s decision-making

process would not be aided by oral argument; the Court having found that notice of the Motion

has been given as set forth in the Motion and that such notice is adequate and no other or further

notice need be given; and after due deliberation and sufficient cause appearing therefor, IT IS

HEREBY ORDERED THAT:

           1.       The Patriarch Defendants’ deadline to answer or otherwise respond to the Zohar

Complaint is extended thirty (30) days.

           2.       Following the submission of the Patriarch Defendants’ answer or responsive

pleading, the parties shall (a) meet and confer to determine how the various litigations and

attendant discovery can be coordinated and (b) submit under certification of counsel a proposed

schedule, either by joint stipulation or separately, of case deadlines in the above-captioned action

and, to the extent possible, any other related litigation.

           3.       Until a scheduling order is entered by the Court, no other action shall be taken by

the parties in the above-captioned action unless otherwise ordered by the Court.




    Dated: July 23rd, 2020                                          KAREN B. OWENS
    Wilmington, Delaware                                            UNITED STATES BANKRUPTCY JUDGE


2
    Capitalized terms used but undefined herein shall have the meanings ascribed to them in the Motion.


                                                           2
